Citation Nr: 0527635	
Decision Date: 10/13/05    Archive Date: 10/25/05	

DOCKET NO.  04-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from July 1968 to July 1970.  
His medals and badges include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
VARO in Wichita, Kansas, that increased from 10 percent to 
30 percent, the disability rating for the veteran's PTSD, 
effective May 9, 2000.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

A review of the evidence of record discloses that the veteran 
is currently incarcerated at the Crossroads Correction 
Center, Cameron, MO 64429.  In a March 2004 communication, 
the veteran indicated that his PTSD symptomatology had 
increased significantly.  He referred to worsening of 
impaired judgment, short- and long-term memory, chronic sleep 
difficulties, impaired abstract thinking, and disturbances of 
motivation and mood.  He stated "please feel free to contact 
the psychiatrist here at Crossroads."  However, there is no 
medical evidence of record pertaining to the veteran's 
psychiatric status anywhere since early 2001.  The Board 
believes that records outstanding from the veteran's treating 
psychiatrist should be associated with the claims folder and 
considered by VA in the adjudication of the appeal.  

The Board notes that in Wood v. Derwinski, 1 Vet. App. 190 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) noted that in adjudicating claims of 
incarcerated veterans, VA must tailor its assistance to the 
peculiar circumstances of confinement.  Incarcerated veterans 
are entitled to the same care and consideration given to 
their fellow veterans.  In Bolton v. Brown, 8 Vet. App. 185, 
191 (1995), the Court noted that, although the RO claimed an 
inability to get a fee-basis physician to conduct an 
examination in the correction facility, the record contained 
neither the information concerning the efforts explained by 
the RO in that regard nor any explanation as to why a 
psychiatrist employed by VA was not directed to perform the 
examination.  The Court held that under the unique 
circumstances presented by that case, where the Secretary had 
determined that the veteran was not available to participate 
in a VA examination under regular conditions, and in keeping 
with the "caution" of Wood, supra, a remand was required to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist the veteran in developing the facts 
of his claim.  Bolton, 8 Vet. App. at 191.  

In a September 2004 communication, the veteran's local 
representative asserted that from a review of the claims 
folder, it was unclear as to when, where, and how a VA 
examination was scheduled at the correctional facility.  
However, the representative stated that if scheduled, it was 
not clear as to why the veteran did not appear for the 
examination.  E-mails of record included a notation dated 
October 3, 2003, in which it was noted that someone had made 
several attempts to get an examination scheduled with the 
correctional facility.  A physician had agreed to see the 
veteran that day.  The E-mail message author reflected "I 
left three messages, but received no response from the 
administrator.  The veteran did not come to the appointment."  
Based on this information, the Board agrees that the record 
is somewhat confusing as to exactly what happened with regard 
to scheduling the veteran for a psychiatric evaluation.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  VA should contact the veteran and 
request that he identify all health care 
providers that have treated him since 
2001 for psychiatric symptomatology.  
This should specifically include records 
of his care at the Crossroads 
Correctional Center, 1115 E. Pence Road, 
Cameron, MO 64429, dated since 2001.  The 
aid of the veteran in securing these 
records, to include providing any 
necessary authorizations, should be 
elicited, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  After associating with the claims 
folder any outstanding records, VA should 
take appropriate steps in order to 
schedule the veteran for a psychiatric 
examination to determine the nature, 
extent, and current severity of the 
veteran's PTSD.  VA should contact the 
correctional facility where the veteran 
is incarcerated so that every possible 
means of conducting the examination is 
explored.  The VA must document all 
efforts to conduct the examination.  It 
is imperative that the examiner review 
the evidence in the claims folder and 
acknowledge such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
relevant medical history.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The 
examination should provide a multiaxial 
assessment, including the assignment of a 
global assessment of functioning score, 
and an explanation of what the score 
means.  All examination findings and a 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (keeping in mind the dictates of 
the Veterans Claims Assistance Act of 
2000), VA should readjudicate the claim 
in light of all the pertinent evidence 
and legal authority.  

If, upon completion of the above action, the appeal is not 
satisfied to the veteran's satisfaction, the case should be 
returned to the Board after compliance with the requisite 
appellate procedures.  The veteran himself has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



